Citation Nr: 0104740	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-22 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic otitis 
media, both ears, with tympanotomy and insertion of tubes.  

2.  Entitlement to service connection for coronary artery 
disease with a history of myocardial infarction and 
hypertension.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from October 1940 to October 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


REMAND

The veteran's claims for entitlement to service connection 
for chronic serous otitis media, both ears and for 
entitlement to service connection for coronary artery disease 
with history of myocardial infarction and hypertension, and 
his claim for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities are being remanded for the following reasons. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant, who is the veteran 
in this case, if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In this regard, the Board notes that the veteran has 
submitted several private medical records in support of his 
claims.  Several packets of service medical records are also 
of record.  Service records indicate that the veteran spent 
part of his early military career in a Fighter Group in the 
Unites States Air Force during World War II.  Medical records 
show treatment while the veteran was stationed in Frankfort, 
Germany.  This factual background is provided here to note 
that it is more likely than not that the veteran is a combat 
veteran.  

The veteran is alleging that his current otitis media and 
heart disease disorders had their onset in service.  In the 
case of any veteran who has engaged in combat with the enemy 
in active service during a period of war, campaign, or 
expedition, satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated by such service will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

As the veteran is combat veteran with over 20 years of active 
military service, the Board finds it prudent, in addition to 
receiving any indicated medical records, to have the veteran 
examined by VA before making a determination on these 
matters.  

As for the TDIU claim, the crux of the veteran's contention 
as regards this claim is that he is unable to obtain or 
retain employment due to his heart condition.  Since the 
Board has not, within the context of this appellate action, 
rendered a final decision on the question of service 
connection for coronary artery disease with a history of 
myocardial infarction and hypertension, the issue of TDIU is 
inextricably intertwined with that service connection claim.  
This is so because the final outcome of this pending service 
connection claim could materially affect the result of the 
current appeal on the issue of TDIU.  See, e.g., Moffit v. 
Brown, 10 Vet. App. 214, 222 (1997).  Thus, given that a TDIU 
rating is based on the unemployability caused by one or more 
service-connected disabilities, the TDUI claim in this case 
remains as an underlying issue until a final decision has 
been rendered on the claim for a heart condition.  See In the 
Matter of the Fee Agreement of Mason, 13 Vet. App. 79, 87 
(1999).

Therefore, for these reasons, a remand is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  Thereafter, the veteran should be 
provided with a VA ear, nose, and throat 
examination to determine whether the 
veteran's current otitis media disorder 
is related to his military service.  
Secondly, the veteran should be afforded 
a VA cardiology examination to determine 
the onset and etiology of any current 
coronary artery disease with a history of 
myocardial infarction and hypertension.  
The claims folder should be made 
available to the examiners for review 
during the course of their examinations.  
The ear, nose and throat examiner is 
asked to specifically opine whether the 
veteran's otitis media condition had its 
onset in service, or whether it is a 
disease of current origin.  The 
cardiologist should be asked to opine on 
the etiology of the veteran's current 
heart disease. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and adjudicate the claims of 
entitlement to service connection for 
chronic otitis media, both ears, with 
tympanotomy and insertion of tubes; and 
entitlement to service connection for 
coronary artery disease with a history of 
myocardial infarction and hypertension.

4.  If compensation benefits are awarded 
establishing entitlement to service 
connection for coronary artery disease 
with a history of myocardial infarction 
and hypertension, the RO should again 
review and adjudicate the claim of 
entitlement to a total rating based on 
individual unemployability due to the 
service-connected disabilities.

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).





 



